


110 HRES 888 IH: Affirming the rich spiritual and religious

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 888
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Forbes (for
			 himself, Mr. McIntyre,
			 Mr. Akin, Mr. Barrett of South Carolina,
			 Mr. Culberson,
			 Mr. Doolittle,
			 Mr. Feeney,
			 Mr. Gingrey,
			 Mr. Gohmert,
			 Mr. Hayes,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Jones of North Carolina,
			 Mr. McHenry,
			 Mrs. Musgrave,
			 Mr. Pearce,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Ryan of Wisconsin,
			 Mrs. Schmidt,
			 Mr. Walberg,
			 Mr. Wilson of South Carolina,
			 Mr. Wolf, and
			 Mr. Young of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Affirming the rich spiritual and religious
		  history of our Nation’s founding and subsequent history and expressing support
		  for designation of the first week in May as American Religious History
		  Week for the appreciation of and education on America’s history of
		  religious faith.
	
	
		Whereas religious faith was not only important in official
			 American life during the periods of discovery, exploration, colonization, and
			 growth but has also been acknowledged and incorporated into all 3 branches of
			 American Federal government from their very beginning;
		Whereas the Supreme Court of the United States affirmed
			 this self-evident fact in a unanimous ruling declaring This is a
			 religious people … From the discovery of this continent to the present hour,
			 there is a single voice making this affirmation;
		Whereas political scientists have documented that the most
			 frequently-cited source in the political period known as The Founding Era was
			 the Bible;
		Whereas the first act of America’s first Congress in 1774
			 was to ask a minister to open with prayer and to lead Congress in the reading
			 of 4 chapters of the Bible;
		Whereas Congress regularly attended church and Divine
			 service together en masse;
		Whereas throughout the American Founding, Congress
			 frequently appropriated money for missionaries and for religious instruction, a
			 practice that Congress repeated for decades after the passage of the
			 Constitution and the First Amendment;
		Whereas in 1776, Congress approved the Declaration of
			 Independence with its 4 direct religious acknowledgments referring to God as
			 the Creator (All people are endowed by their Creator with certain
			 unalienable rights, that among these are life, liberty and the pursuit of
			 happiness), the Lawgiver (the laws of nature and nature’s
			 God), the Judge (appealing to the Supreme Judge of the
			 world), and the Protector (with a firm reliance on the
			 protection of Divine Providence);
		Whereas upon approving the Declaration of Independence,
			 John Adams declared that the Fourth of July ought to be commemorated as
			 the day of deliverance by solemn acts of devotion to God
			 Almighty;
		Whereas 4 days after approving the Declaration, the
			 Liberty Bell was rung;
		Whereas the Liberty Bell was named for the Biblical
			 inscription from Leviticus 25:10 emblazoned around it: Proclaim liberty
			 throughout the land, to all the inhabitants thereof;
		Whereas in 1777, Congress, facing a National shortage of
			 Bibles for our schools, and families, and for the public worship of God
			 in our churches, announced that they desired to have a Bible
			 printed under their care & by their encouragement and therefore
			 ordered 20,000 copies of the Bible to be imported into the different
			 ports of the States of the Union;
		Whereas in 1782, Congress pursued a plan to print a Bible
			 that would be a neat edition of the Holy Scriptures for the use of
			 schools and therefore approved the production of the first English
			 language Bible printed in America that contained the congressional endorsement
			 that the United States in Congress assembled … recommend this edition of
			 the Bible to the inhabitants of the United States;
		Whereas in 1782, Congress adopted (and has reaffirmed on
			 numerous subsequent occasions) the National Seal with its Latin motto
			 Annuit Coeptis, meaning God has favored our
			 undertakings, along with the eye of Providence in a triangle over a
			 pyramid, the eye and the motto allude to the many signal interpositions
			 of Providence in favor of the American cause;
		Whereas the 1783 Treaty of Paris that officially endied
			 the Revolution and established America as an independent begins with the
			 appellation In the name of the most holy and undivided
			 Trinity;
		Whereas in 1787 at the Constitutional Convention in
			 Philadelphia, Benjamin Franklin declared, God governs in the affairs of
			 men. And if a sparrow cannot fall to the ground without His notice, is it
			 probable that an empire can rise without His aid? … Without His concurring aid,
			 we shall succeed in this political building no better than the builders of
			 Babel;
		Whereas the delegates to the Constitutional Convention
			 concluded their work by in effect placing a religious punctuation mark at the
			 end of the Constitution in the Attestation Clause, noting not only that they
			 had completed the work with the unanimous consent of the States
			 present but they had done so in the Year of our Lord one
			 thousand seven hundred and eighty seven;
		Whereas James Madison declared that he saw the finished
			 Constitution as a product of the finger of that Almighty Hand which has
			 been so frequently and signally extended to our relief in the critical stages
			 of the Revolution, and George Washington viewed it as little
			 short of a miracle, and Benjamin Franklin believed that its writing had
			 been influenced, guided, and governed by that omnipotent, omnipresent,
			 and beneficent Ruler, in Whom all inferior spirits live, and move, and have
			 their being;
		Whereas from 1787 to 1788, State conventions to ratify the
			 United States Constitution not only began with prayer but even met in church
			 buildings;
		Whereas in 1795 during construction of the Capitol, a
			 practice was instituted whereby public worship is now regularly
			 administered at the Capitol, every Sunday morning, at 11
			 o’clock;
		Whereas in 1789, the first Federal Congress, the Congress
			 that framed the Bill of Rights, including the First Amendment, appropriated
			 Federal funds to pay chaplains to pray at the opening of all sessions, a
			 practice that has continued to this day, with Congress not only funding its
			 congressional chaplains but also the salaries and operations of more than 4,500
			 military chaplains;
		Whereas in 1789, Congress, in the midst of framing the
			 Bill of Rights and the First Amendment, passed the first Federal law touching
			 education, declaring that Religion, morality, and knowledge, being
			 necessary to good government and the happiness of mankind, schools and the
			 means of education shall forever be encouraged;
		Whereas in 1789, on the same day that Congress finished
			 drafting the First Amendment, it requested President Washington to declare a
			 National day of prayer and thanksgiving, resulting in the first Federal
			 official Thanksgiving proclamation that declared it is the duty of all
			 nations to acknowledge the providence of Almighty God, to obey His will, to be
			 grateful for His benefits, and humbly to implore His protection and
			 favor;
		Whereas in 1800, Congress enacted naval regulations
			 requiring that Divine service be performed twice every day aboard all
			 ships and vessels in the navy, with a sermon preached each
			 Sunday;
		Whereas in 1800, Congress approved the use of the
			 just-completed Capitol structure as a church building, with Divine services to
			 be held each Sunday in the Hall of the House, alternately administered by the
			 House and Senate chaplains;
		Whereas in 1853 Congress declared that congressional
			 chaplains have a duty … to conduct religious services weekly in the Hall
			 of the House of Representatives;
		Whereas by 1867, the church at the Capitol was the largest
			 church in Washington, DC, with up to 2,000 people a week attending Sunday
			 service in the Hall of the House;
		Whereas by 1815, over 2,000 official governmental calls to
			 prayer had been issued at both the State and the Federal levels, with thousands
			 more issued since 1815;
		Whereas in 1853 the United States Senate declared that the
			 Founding Fathers had no fear or jealousy of religion itself, nor did
			 they wish to see us an irreligious people … they did not intend to spread over
			 all the public authorities and the whole public action of the nation the dead
			 and revolting spectacle of atheistical apathy;
		Whereas in 1854 the United States House of Representatives
			 declared It [religion] must be considered as the foundation on which the
			 whole structure rests … Christianity; in its general principles, is the great
			 conservative element on which we must rely for the purity and permanence of
			 free institutions;
		Whereas, in 1864, by law Congress added In God We
			 Trust to American coinage;
		Whereas in 1864, Congress passed an act authorizing each
			 State to display statues of 2 of its heroes in the United States Capitol,
			 resulting in numerous statues of noted Christian clergymen and leaders at the
			 Capitol, including Gospel ministers such as the Revs. James A. Garfield, John
			 Peter Muhlenberg, Jonathan Trumbull, Roger Williams, Jason Lee, Marcus Whitman,
			 and Martin Luther King Jr.; Gospel theologians such as Roger Sherman; Catholic
			 priests such as Father Damien, Jacques Marquette, Eusebio Kino, and Junipero
			 Serra; Catholic nuns such as Mother Joseph; and numerous other religious
			 leaders;
		Whereas in 1870, the Federal government made Christmas (a
			 recognition of the birth of Christ, an event described by the U.S. Supreme
			 Court as acknowledged in the Western World for 20 centuries, and in this
			 country by the people, the Executive Branch, Congress, and the courts for 2
			 centuries) and Thanksgiving as official holidays;
		Whereas beginning in 1904 and continuing for the next
			 half-century, the Federal government printed and distributed The Life and
			 Morals of Jesus of Nazareth for the use of Members of Congress because of the
			 important teachings it contained;
		Whereas in 1931, Congress by law adopted the Star-Spangled
			 Banner as the official National Anthem, with its phrases such as may the
			 Heav’n-rescued land Praise the Power that hath made and preserved us a
			 nation, and this be our motto, ‘In God is our
			 trust!’;
		Whereas in 1954, Congress by law added the phrase
			 one nation under God to the Pledge of Allegiance;
		Whereas in 1954 a special Congressional Prayer Room was
			 added to the Capitol with a kneeling bench, an altar, an open Bible, an
			 inspiring stained-glass window with George Washington kneeling in prayer, the
			 declaration of Psalm 16:1: Preserve me, O God, for in Thee do I put my
			 trust, and the phrase This Nation Under God displayed
			 above the kneeling, prayerful Washington;
		Whereas in 1956, Congress by law made In God We
			 Trust the National Motto, and added the phrase to American
			 currency;
		Whereas the constitutions of each of the 50 states, either
			 in the preamble or body, explicitly recognize or express gratitude to
			 God;
		Whereas America’s first Presidential Inauguration
			 incorporated 7 specific religious activities, including—
			(1)the use of the Bible to administer the
			 oath;
			(2)affirming the religious nature of the oath
			 by the adding the prayer So help me God! to the oath;
			(3)inaugural prayers offered by the
			 President;
			(4)religious content in the inaugural
			 address;
			(5)civil leaders calling the people to prayer
			 or acknowledgement of God;
			(6)inaugural worship services attended en
			 masse by Congress as an official part of congressional activities; and
			(7)clergy-led inaugural prayers, activities
			 which have been replicated in whole or part by every subsequent
			 President;
			Whereas President George Washington declared Of all
			 the dispositions and habits which lead to political prosperity, religion and
			 morality are indispensable supports;
		Whereas President John Adams, one of only 2 signers of the
			 Bill of Rights and First Amendment, declared As the safety and
			 prosperity of nations ultimately and essentially depend on the protection and
			 the blessing of Almighty God, and the national acknowledgment of this truth is
			 not only an indispensable duty which the people owe to Him;
		Whereas President Jefferson not only attended Divine
			 services at the Capitol throughout his presidency and had the Marine Band play
			 at the services, but during his administration church services were also begun
			 in the War Department and the Treasury Department, thus allowing worshippers on
			 any given Sunday the choice to attend church at either the United States
			 Capitol, the War Department, or the Treasury Department if they so
			 desired;
		Whereas Thomas Jefferson urged local governments to make
			 land available specifically for Christian purposes, provided Federal funding
			 for missionary work among Indian tribes, and declared that religious schools
			 would receive the patronage of the government;
		Whereas President Andrew Jackson declared that the Bible
			 is the rock on which our Republic rests;
		Whereas President Abraham Lincoln declared that the Bible
			 is the best gift God has given to men … But for it, we could not know
			 right from wrong
		Whereas President William McKinley declared that
			 Our faith teaches us that there is no safer reliance than upon the God
			 of our fathers, Who has so singularly favored the American people in every
			 national trial and Who will not forsake us so long as we obey His commandments
			 and walk humbly in His footsteps;
		Whereas President Teddy Roosevelt declared The
			 Decalogue and the Golden Rule must stand as the foundation of every successful
			 effort to better either our social or our political life;
		Whereas President Woodrow Wilson declared that
			 America was born to exemplify that devotion to the elements of
			 righteousness which are derived from the revelations of Holy
			 Scripture;
		Whereas President Herbert Hoover declared that
			 American life is builded, and can alone survive, upon … [the]
			 fundamental philosophy announced by the Savior nineteen centuries
			 ago;
		Whereas President Franklin D. Roosevelt not only led the
			 Nation in a 6 minute prayer during D-Day on June 6, 1944, but he also declared
			 that If we will not prepare to give all that we have and all that we are
			 to preserve Christian civilization in our land, we shall go to
			 destruction;
		Whereas President Harry S. Truman declared that The
			 fundamental basis of this Nation’s law was given to Moses on the Mount. The
			 fundamental basis of our Bill of Rights comes from the teachings which we get
			 from Exodus and St. Matthew, from Isaiah and St. Paul;
		Whereas President Harry S. Truman told a group touring
			 Washington, DC, that You will see, as you make your rounds, that this
			 Nation was established by men who believed in God. … You will see the evidence
			 of this deep religious faith on every hand;
		Whereas President Dwight D. Eisenhower declared that
			 Without God there could be no American form of government, nor an
			 American way of life. Recognition of the Supreme Being is the first,the most
			 basic, expression of Americanism. Thus, the founding fathers of America saw it,
			 and thus with God’s help, it will continue to be in a declaration later
			 repeated with approval by President Gerald Ford;
		Whereas President John F. Kennedy declared that The
			 rights of man come not from the generosity of the state but from the hand of
			 God;
		Whereas President Ronald Reagan, after noting The
			 Congress of the United States, in recognition of the unique contribution of the
			 Bible in shaping the history and character of this Nation and so many of its
			 citizens, has … requested the President to designate the year 1983 as the
			 Year of the Bible, officially declared 1983 as
			 The Year of the Bible;
		Whereas every other President has similarly recognized the
			 role of God and religious faith in the public life of America;
		Whereas all sessions of the United States Supreme Court
			 begin with the Court’s Marshal announcing, God save the United States
			 and this honorable court;
		Whereas a regular and integral part of official activities
			 in the Federal courts, including the United States Supreme Court, was the
			 inclusion of prayer by a minister of the Gospel;
		Whereas the United States Supreme Court has declared
			 throughout the course of our Nation’s history that the United States is
			 a Christian country, a Christian nation, a
			 Christian people, a religious people whose institutions
			 presuppose a Supreme Being, and that we cannot read into the
			 Bill of Rights a philosophy of hostility to religion;
		Whereas Justice John Jay, an author of the Federalist
			 Papers and original Justice of the United States Supreme Court, urged
			 The most effectual means of securing the continuance of our civil and
			 religious liberties is always to remember with reverence and gratitude the
			 Source from which they flow;
		Whereas Justice James Wilson, a signer of the
			 Constitution, declared that Human law must rest its authority ultimately
			 upon the authority of that law which is Divine … Far from being rivals or
			 enemies, religion and law are twin sisters, friends, and mutual
			 assistants;
		Whereas Justice William Paterson, a signer of the
			 Constitution, declared that Religion and morality … [are] necessary to
			 good government, good order, and good laws;
		Whereas President George Washington, who passed into law
			 the first legal acts organizing the Federal judiciary, asked, where is
			 the security for property, for reputation, for life, if the sense of religious
			 obligation desert the oaths in the courts of justice?;
		Whereas some of the most important monuments, buildings,
			 and landmarks in Washington, DC, include religious words, symbols, and
			 imagery;
		Whereas in the United States Capitol the declaration
			 In God We Trust is prominently displayed in both the United
			 States House and Senate Chambers;
		Whereas around the top of the walls in the House Chamber
			 appear images of 23 great lawgivers from across the centuries, but Moses (the
			 lawgiver, who—according to the Bible—originally received the law from God,) is
			 the only lawgiver honored with a full face view, looking down on the
			 proceedings of the House;
		Whereas religious artwork is found throughout the United
			 States Capitol, including in the Rotunda where the prayer service of
			 Christopher Columbus, the Baptism of Pocahontas, and the prayer and Bible study
			 of the Pilgrims are all prominently displayed; in the Cox Corridor of the
			 Capitol where the words America! God shed His grace on thee are
			 inscribed; at the east Senate entrance with the words Annuit
			 Coeptis which is Latin for God has favored our
			 undertakings; and in numerous other locations;
		Whereas images of the Ten Commandments are found in many
			 Federal buildings across Washington, DC, including in bronze in the floor of
			 the National Archives; in a bronze statue of Moses in the Main Reading Room of
			 the Library of Congress; in numerous locations at the U.S. Supreme Court,
			 including in the frieze above the Justices, the oak door at the rear of the
			 Chamber, the gable apex, and in dozens of locations on the bronze latticework
			 surrounding the Supreme Court Bar seating;
		Whereas in the Washington Monument not only are numerous
			 Bible verses and religious acknowledgements carved on memorial blocks in the
			 walls, including the phrases: Holiness to the Lord (Exodus
			 28:26, 30:30, Isaiah 23:18, Zechariah 14:20), Search the
			 Scriptures (John 5:39), The memory of the just is
			 blessed (Proverbs 10:7), May Heaven to this Union continue its
			 beneficence, and In God We Trust, but the Latin
			 inscription Laus Deo meaning Praise be to God is engraved on the
			 monument’s capstone;
		Whereas of the 5 areas inside the Jefferson Memorial into
			 which Jefferson’s words have been carved, 4 are God-centered, including
			 Jefferson’s declaration that God who gave us life gave us liberty. Can
			 the liberties of a nation be secure when we have removed a conviction that
			 these liberties are the gift of God? Indeed I tremble for my country when I
			 reflect that God is just, that His justice cannot sleep forever;
		Whereas the Lincoln Memorial contains numerous
			 acknowledgments of God and citations of Bible verses, including the
			 declarations that we here highly resolve that … this nation under God …
			 shall not perish from the earth; The Almighty has His own
			 purposes. Woe unto the world because of offenses; for it must needs be
			 that offenses come, but woe to that man by whom the offense
			 cometh (Matthew 18:7); as was said three thousand years
			 ago, so still it must be said the judgments of the Lord are true and
			 righteous altogether (Psalms 19:9); one day every valley
			 shall be exalted and every hill and mountain shall be made low, the rough
			 places will be made plain, and the crooked places will be made straight and the
			 glory of the Lord shall be revealed and all flesh see it together (Dr.
			 Martin Luther King’s speech, based on Isaiah 40:4–5);
		Whereas in the Library of Congress, The Giant Bible of
			 Mainz, and The Gutenberg Bible are on prominent permanent display and etched on
			 the walls are Bible verses, including: The light shineth in darkness,
			 and the darkness comprehendeth it not (John 1:5); Wisdom is the
			 principal thing; therefore, get wisdom and with all thy getting, get
			 understanding (Proverbs 4:7); What doth the Lord require of
			 thee, but to do justly, and to love mercy, and to walk humbly with thy
			 God (Micah 6:8); and The heavens declare the Glory of God, and
			 the firmament showeth His handiwork (Psalm 19:1);
		Whereas numerous other of the most important American
			 government leaders, institutions, monuments, buildings, and landmarks both
			 openly acknowledge and incorporate religious words, symbols, and imagery into
			 official venues;
		Whereas such acknowledgments are even more frequent at the
			 State and local level than at the Federal level, where thousands of such
			 acknowledgments exist; and
		Whereas the first week in May each year would be an
			 appropriate week to designate as American Religious History
			 Week: Now, therefore, be it
		
	
		That the United States House of
			 Representatives——
			(1)affirms the rich spiritual and diverse
			 religious history of our Nation’s founding and subsequent history, including up
			 to the current day;
			(2)recognizes that the religious foundations
			 of faith on which America was built are critical underpinnings of our Nation’s
			 most valuable institutions and form the inseparable foundation for America’s
			 representative processes, legal systems, and societal structures;
			(3)rejects, in the strongest possible terms,
			 any effort to remove, obscure, or purposely omit such history from our Nation’s
			 public buildings and educational resources; and
			(4)expresses support for designation of a
			 American Religious History Week every year for the appreciation
			 of and education on America’s history of religious faith.
			
